           Case 1:19-mj-00984-JFK Document 1-1 Filed 11/14/19 Page 1 of 6

2703d Molion; Rev. 5/19                                                     ‘—0
                               UNITED STATES DISTRICT COURT
                                                                            “a
                          FOR THE NORTHERN DISTRICT OF GEORGI4
                                    ATLANTA DIVISION        4:            ~            “9
                                                                              K

 IN THE MATTER OF AN                              CRIMINAL NO.                              Clerk
                                                                                      4
 APPLICATION OF THE UNITED
 STATES OF AMERICA FOR AN                         1:19-MJ-984
 ORDER UNDER 18 U.S.C. § 2703(d)



                             UNITED STATES’ APPLICATION FOR
                          AN ORDER PURSUANT TO 18 U.S.C. ~ 2703(d)
         The United States of America, by Byung J. Pak, United States Attorney for
the Northern District of Georgia, and Samir Kaushal, Assistant United States

Attorney, respectfully submits this ex parte application for an Order pursuant to
18 U.S.C.     § 2703(d). The proposed Order would require AT&T (“Service
Provider”), an electronic communication service and/or remote computing

service located in North Palm Beach, Florida, to disclose certain records and
other information (as set forth below) associated with the phone number 470-736-

2000 (“the Account”). In support of its application, the United States asserts:
                                        Legal Background

    1. Service Provider is a provider of an electronic communications service, as

defined in 18 U.S.C.         § 2510(15), and/or a remote computing service, as defined in
18 U.S.C.     § 2711(2).     Accordingly, the United States may use a court order issued
under     § 2703(d) to require Service Provider to disclose the following records and
other information, if available, to the United States for the Account, for the time

period of January 1, 2019, to November 13, 2019:
    Case 1:19-mj-00984-JFK Document 1-1 Filed 11/14/19 Page 2 of 6




a. The following information about the customers or subscribers of the
   Account:

      1) Name (including subscriber name, user name, and screen names);

      2) Addresses (including mailing addresses, residential addresses,
         business addresses, and e-mail addresses);

      3) Local and long distance telephone connection records;

      4) Records of session times and durations, and the temporarily
         assigned network addresses (such as Internet Protocol (“IP”)
         addresses) associated with those sessions;

      5) Length of service (including start date) and types of service utilized;

      6) Telephone or instrument numbers (including MAC addresses,
         Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
         Numbers (“MEIN”), Mobile Equipment Identifier (“MElD”), Mobile
         Identification Numbers (“MIN”), Subscriber Identity Modules
         (“SIM”), Mobile Subscriber Integrated Services Digital Network
         Number (“MSISDN”), International Mobile Subscriber Identifiers
         (“IMSI”), or International Mobile Equipment Identities (“IMEI”));

      7) Other subscriber numbers or identities (including temporarily
         assigned network addresses and registration Internet Protocol (“IP”)
         addresses (including carrier grade natting addresses or ports)); and

      8) Means and source of payment for such service (including any credit
         card or bank account number) and billing records.



b. All records and other information (except the contents of communications)
   relating to the Account, including:

      1) Records of user activity for each connection made to or from the
         Account, including log files; messaging logs; the date, time, length,

                                      2
          Case 1:19-mj-00984-JFK Document 1-1 Filed 11/14/19 Page 3 of 6



               and method of connections; data transfer volume; user names; and
               source and destination Internet Protocol addresses; and

            2) Information about each communication sent or received by the
               Account, including the date and time of the communication, the
               method of communication, and the source and destination of the
               communication (such as source and destination email addresses, IP
               addresses, and telephone numbers).
See 18   U.S.C. § 2703(c)(2); 18 U.S.C. § 2703(c)(1).
   2. This Court has jurisdiction to issue the proposed Order because it is “a

court of competent jurisdiction,” as defined in 18 U.S.C. § 2711. See 18 U.S.C.

§ 2703(d). Specifically, the Court is a district court of the United States that has
jurisdiction over the offense being investigated. See 18 U.S.C. § 2711(3)(A)(i).

   3. Pursuant to 18 U.S.C. § 2703(d), a court shall issue an order “only if the
governmental entity offers specific and articulable facts showing that there are
reasonable grounds to believe that the contents of a wire or electronic

communication, or the records or other information sought, are relevant and
material to an ongoing criminal investigation.” Accordingly, this application sets

forth specific and articulable facts showing that there are reasonable grounds to
believe that the requested records and other information are relevant and

material to an ongoing criminal investigation.
                                      Relevant Facts

   4. The United States is investigating a scheme to defraud USAA Bank

(“USAA”). The investigation concerns possible violations of federal law. See 18
U.S.C. §~ 1344 (bank fraud) and 1349 (bank fraud conspiracy).




                                             3
         Case 1:19-mj-00984-JFK Document 1-1 Filed 11/14/19 Page 4 of 6




  5. On or about July 1, 2019, a USAA investigator contacted the FBI regarding
possible fraud being conducted upon USAA, a FDIC insured bank. According to

the USAA investigator:
          A. The suspected fraudulent activity involved creating so-called
              “synthetic identities”1 and using them to create USAA member
              profiles. In some instances, real personally identifying information
              was also used. In general, the fraudulent activity unfolded as
              follows:
                 i. A new member profile would be opened, and then multiple
                    associated member profiles for children, step-children, etc.,
                    would be opened.
                 ii. Once the profiles were opened, each profile was used to open
                    multiple checking accounts and, through remote deposit with
                    the USAA remote banking app, fraudulent, worthless checks
                    in amounts around $200 were repeatedly remotely deposited..
                    Oftentimes the same check was remotely deposited into
                    several accounts at a time.
                iii. Even though the checks were worthless, due to, among other
                    things, the manner in which the deposits were made and the
                    amounts listed on the checks, the amounts would be credited
                    into the accounts as deposits.
                iv. USAA would not discover that the checks were fraudulent
                    and worthless until later, but the funds USAA credited would
                    already



     1   A “synthetic identity” is a term used to describe a fabricated identity.
                                           4
         Case 1:19-mj-00984-JFK Document 1-1 Filed 11/14/19 Page 5 of 6




          B. USAA’s remote banking app captures geo-coordinates and other
             data for transactions conducted using the app.
          C. The remote banking app activity associated with the suspected fraud
             has geo-located to two locations, an office in Stone Mountain,
             Georgia, and a residence in Lithonia, Georgia.
   6. On or about July 9, 2019, a USAA investigator provided information to the
FBI showing that, according to USAA databases, the phone number 470-736-2600
(the Account) was provided in the profile information in the creation of
approximately 4,257 profiles since January 6, 2019. According to USAA, these
profiles were created as part of the fraud scheme described in paragraph 5.
   7. According to a USAA investigator, as of July 9, 2019, USAA has suffered
approximately $384,000 in loss from the fraud scheme.
                                    Requests

   8. The facts set forth in the previous section show that there are reasonable
grounds to believe that the records and other information requested are relevant

and material to an ongoing criminal investigation. The subscriber and other non
content information requested here will help identify the individuals who are
responsible for the bank fraud. Accordingly, the United States requests that
Service Provider be directed to produce all items described in the proposed

Order.




                                         5
       Case 1:19-mj-00984-JFK Document 1-1 Filed 11/14/19 Page 6 of 6




                                    Conclusion

   WHEREFORE, the United States requests that the Court grant its application

for the disclosure the records and other information listed above.


      Dated: November 14, 2019.
                                        Respectfully submitted,

                                        BYUNG      J. PAK
                                              United States Attorney


                                                            I
                                        SAMIR KAUSHAL
                                              Assistant United States Attorney
                                        Georgia Bar No. 935285
                                        Email: Samir.Kaushal@usdoj.gov




                     600 U.S. Courthouse • 75 Ted Turner Drive SW
                            Atlanta, GA 30303 • 404-581-6000

                                          6
